2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-6   Page 1 of 17




                           EXHIBIT F
  2:18-mn-02873-RMG            Date Filed 07/23/21      Entry Number 1799-6          Page 2 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                                                 )
 IN RE: AQUEOUS FILM FORMING                     ) MDL No. 2:18-mn-2873-RMG
 FOAMS PRODUCTS LIABILITY                        )
 LITIGATION                                      )
                                                 ) This Document Relates to:
                                                 ) ALL CASES
                                                 )

                  DEFENDANT DYNAX CORPORATION’S RESPONSES TO
                 PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION

          Defendant Dynax Corporation (“Dynax”), by and through undersigned counsel, and

pursuant to Rule 36 of the Federal Rules of Civil Procedure, hereby responds to Plaintiffs’ First

Set of Requests for Admission (“Requests”) as follows. The responses set forth below are provided

in good faith and are based upon information Dynax has gathered to date. Dynax may, and reserves

the right to, supplement these responses with different or additional information in the future.

              OBJECTIONS TO PLAINTIFFS’ INSTRUCTIONS AND REQUESTS

         1.      Dynax objects to Plaintiffs’ “Instructions” to the extent they seek more than is

required under the Federal Rules of Civil Procedure and the applicable Orders in this case.

         2.      Dynax objects to each and every Request to the extent the Request is not relevant

to the claims and defenses of any party. Any response to any Request shall not be construed as

a concession or admission that any response, testimony, document related thereto is relevant or

otherwise admissible in this action, nor shall any response constitute or be construed as a waiver

of any objection to the admissibility of such responses, testimony, or documents related thereto.

All objections to the use, at trial or otherwise, of any document or piece of information disclosed

in response to the Requests are expressly reserved.




# 9152138_2
  2:18-mn-02873-RMG             Date Filed 07/23/21    Entry Number 1799-6          Page 3 of 17




       3.      Dynax objects to each and every request to the extent it seeks information,

testimony, or documents protected by the attorney-client privilege, the attorney work-product

doctrine, and/or other evidentiary privileges or other applicable protections, immunities, or

restrictions upon discovery. Nothing contained in either these objections, responses, or in any

testimony or documents related thereto is intended as, or shall in any way be deemed, a waiver

of any attorney-client privilege, attorney work product protection, or any other applicable

privilege or doctrine. If Dynax withholds any documents on the basis of privilege, Dynax will

provide a privilege log that identifies the documents in accordance with the Protocol on

Privileged Information. If protected information or documents are inadvertently produced in

response to the Requests, the production of such information or documents shall not constitute

a waiver of Dynax’s rights to assert the applicability of any privilege, protection, or immunity

to the information or documents, to seek return of such material, or to object to the use of such

material at any stage of the action or in any other action or proceeding, as provided in the

Protective Order Governing Confidential Information (“Protective Order”).

       4.      Dynax objects to each and every request to the extent it seeks Dynax’s private,

confidential, trade secret, commercially sensitive, or proprietary information.

       5.      Dynax will limit any potential search for responsive documents and information

to the sources and custodians identified by Dynax, agreed to by the parties, or ordered by the

Court. Absent such agreement or order, Dynax will not search for or produce documents from

any other source or location.

       6.      Dynax objects to each and every request to the extent it seeks third-party private,

confidential, trade secret, or proprietary information, which information has been maintained

in confidence and subject to contractual or court-ordered limitations on disclosure.



                                                 2
  2:18-mn-02873-RMG            Date Filed 07/23/21        Entry Number 1799-6          Page 4 of 17




        7.      Dynax objects to each and every request to the extent it seeks responses,

testimony, or documents related thereto not in Dynax’s possession, custody, or control. In

responding, Dynax will not attempt to provide testimony or documents that are unavailable or

outside of its possession, custody, or control.

        8.      Dynax objects to each and every request to the extent that it seeks information that

is equally obtainable by Plaintiffs from another source, including publicly available information.

        9.      Dynax objects to each and every request as overbroad, unduly burdensome, not

relevant to the claims or defenses in this case, and not proportional to the needs of the case, to the

extent it seeks information from outside of the United States. Except where otherwise indicated,

Dynax’s responses will be limited to information about Dynax’s chemical products which may

have been used in the United States in aqueous film-forming foam applications.

        10.     Dynax’s responses to these Requests are based upon its good faith interpretation

of the Requests. Should a different interpretation of any Request be asserted, Dynax reserves the

right to add to, modify, or otherwise change or amend these responses.

        11.     Dynax’s responses to these Requests are based only upon facts known at this

time. Discovery in this matter is ongoing, and during the course of subsequent discovery, Dynax

may become aware of supplemental, additional, or other responsive information. Dynax

reserves the right to update, amend, or supplement these responses. In addition, these Requests

are made without prejudice to Dynax’s right to present further additional or other evidence or

contentions in a motion for summary judgment, at trial, or otherwise, based upon information

hereafter identified, obtained, or developed.

        12.     These objections are hereby incorporated into each Response to the specific

Request below.



                                                   3
  2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6         Page 5 of 17




                      OBJECTIONS TO PLAINTIFFS’ DEFINITIONS

       1.      Dynax objects to Plaintiffs’ Definitions and Requests in full because Dynax did not

make or sell AFFF, PFOS, or PFOA and Plaintiffs’ Requests seek to impose an undue burden upon

Dynax which is not proportional to the needs of this case or “the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” See

F.R.C.P. 26 (b)(1).

        2.     Dynax objects to Plaintiffs’ “Definitions” to the extent they attempt to impose

duties and obligations on Dynax that exceed those imposed or authorized by the Federal Rules

of Civil Procedure, the Local Rules of this Court, agreements between the Parties, or the Court’s

orders, including, but not limited to, the extent to which they exceed the permissible scope of

discovery, and/or seek to impose duties of responding and/or supplementation different from or

in excess of those imposed by the applicable rules, agreements, and orders.

        3.     Dynax objects to Plaintiffs’ “Definitions” to the extent they are overly broad and

unduly burdensome because they seek to have Dynax provide information that is not within

Dynax’s possession, custody, or control and/or attempt to impose on Dynax obligations beyond

those which are required under the Federal Rules of Civil Procedure. Dynax further objects to

the extent they request information that is protected from discovery pursuant to the attorney-

client privilege, work product doctrine, or any other applicable privilege under state or federal

law.

        4.     Dynax objects to Plaintiffs’ definition of the terms “YOU,” “YOUR,” and

“DEFENDANT” on the grounds that Dynax has no affiliation with Defendant The 3M

Company.



                                                  4
  2:18-mn-02873-RMG          Date Filed 07/23/21     Entry Number 1799-6        Page 6 of 17




        5.    Dynax objects to Plaintiffs’ definition of “AFFF” to the extent it is vague,

ambiguous, and overbroad. “AFFF” shall be construed to mean aqueous film-forming foam

sold in the United States. Dynax never manufactured AFFF for sale and never sold AFFF or

any product containing AFFF.

        6.    Dynax objects to Plaintiffs’ definitions on the grounds that they include

numerous defined terms that appear nowhere in the Requests for Admission.

        7.    Dynax’s foregoing objections to Plaintiffs’ definitions are hereby incorporated

by reference in its response to every Request which includes defined terms.

    FURTHER OBJECTIONS AND RESONSES TO REQUESTS FOR ADMISSION

       1.      Admit that the Dynax website states as follows: Dynax is the largest producer and
supplier of specialty fluorochemicals to the fire-fighting foam industry in the world.

       RESPONSE:

        Admitted that as of the date of this response, the Dynax website (dynaxcorp.com) contains
the following sentence: “Today, as the largest producer and supplier of specialty fluorochemicals
to the fire-fighting foam industry in the world, Dynax continues to actively develop innovative
fluorochemicals to further strengthen its growing leadership.” Otherwise denied.



     2.       Admit that in 2001 Dynax joined the Fire Fighting Foam Coalition as a founding
member.

       RESPONSE:

       Admitted.



       3.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX3001 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject

                                               5
  2:18-mn-02873-RMG          Date Filed 07/23/21     Entry Number 1799-6        Page 7 of 17




to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       4.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5011 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       5.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5013 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       6.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1020 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject

                                               6
  2:18-mn-02873-RMG          Date Filed 07/23/21     Entry Number 1799-6        Page 8 of 17




to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       7.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX2200 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       8.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1030 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       9.     Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1080 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject

                                               7
  2:18-mn-02873-RMG          Date Filed 07/23/21     Entry Number 1799-6        Page 9 of 17




to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       10.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5022 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       11.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1026 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       12.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1090 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject

                                               8
 2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6          Page 10 of 17




to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       13.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1025 was marketed and/or sold for the purpose of creating
AFFF concentrates that would meet military specification MIL-F-24385 (“MIL-Spec”).

       RESPONSE:

        Dynax objects to this request for admission insofar as it asks whether Dynax took actions
“for the purpose of creating AFFF concentrates,” because Dynax has never manufactured AFFF
agents for sale and has never sold AFFF agents or any product containing AFFF agents. Subject
to and without waiving its objections, while Dynax believes that its products have been
incorporated into numerous Mil-Spec AFFF products, Dynax does not determine whether or how
an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas, and therefore Dynax
lacks sufficient information to answer this request.



       14.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX3001 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       15.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5011 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:



                                                  9
 2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6          Page 11 of 17




        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       16.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5013 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       17.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1020 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       18.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX2200 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

                                                 10
 2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6          Page 12 of 17




       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       19.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1030 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       20.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1080 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       21.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX5022 was marketed, manufactured and/or sold to formulators

                                                 11
 2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6          Page 13 of 17




who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       22.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1026 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       23.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1090 was marketed, manufactured and/or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



                                                 12
 2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-6          Page 14 of 17




       24.    Admit that the Dynax fluorosurfactant identified in Exhibits A and B to the March
17, 2021, Defense Fact Sheet as DX1025 was marketed, manufactured and /or sold to formulators
who used Dynax fluorosurfactants to produce AFFF concentrates that were on the Department of
Defense’s Qualified Product List, and known to be distributed nationwide.

       RESPONSE:

        Dynax objects to this request for admission insofar as it calls for information not in Dynax’s
possession, custody, or control. Subject to and without waiving its objections, Dynax believes that
its products have been incorporated into numerous Mil-Spec AFFF products appearing on the
Department of Defense’s Qualified Products List. However, because Dynax does not determine
whether or how an AFFF manufacturer uses Dynax’s fluorosurfactants in its AFFF formulas or
where any AFFF product that may contain its fluorosurfactants may be sold, Dynax lacks sufficient
information to answer this request.



       This the 9th day of July, 2021.

                                               SMITH, ANDERSON, BLOUNT, DORSETT,
                                                 MITCHELL & JERNIGAN, L.L.P.

                                               By:    /s/ Addie K.S. Ries
                                                      Addie K.S. Ries
                                                        S.C. State Bar No. 103016
                                                        N.C. State Bar No. 31759
                                                      Kirk G. Warner
                                                        N.C. State Bar No. 16238
                                                      Clifton L. Brinson
                                                        N.C. State Bar No. 34331
                                                      Post Office Box 2611
                                                      Raleigh, North Carolina 27602-2611
                                                      Telephone:      (919) 821-1220
                                                      Facsimile:      (919) 821-6800
                                                      Email:          aries@smithlaw.com
                                                                      kwarner@smithlaw.com
                                                                      cbrinson@smithlaw.com

                                                       Attorneys for Dynax Corporation




                                                 13
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-6         Page 15 of 17




                                CERTIFICATE OF SERVICE

        I certify that on July 9, 2021, a copy of the foregoing was served via electronic mail upon
the following individuals:

Michael A. London
Douglas and London PC
59 Maiden Lane
6th Floor
New York, NY 10038
mlondon@douglasandlondon.com

Paul J. Napoli
Napoli Shkolnik PLLC
360 Lexington Avenue
11th Floor
New York, NY 10017
pnapoli@napolilaw.com

Scott Summy
Baron & Budd, P.C.
3102 Oak Lawn Avenue
Suite 1100
Dallas, TX 75219
ssummy@baronbudd.com

Joseph G. Petrosinelli
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
jpetrosinelli@wc.com

Michael A. Olsen
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
P: (312) 701-7120
F: (312) 706-8742
molsen@mayerbrown.com

Co-lead Counsel for Defendants




                                                14
 2:18-mn-02873-RMG        Date Filed 07/23/21   Entry Number 1799-6      Page 16 of 17




Brian Duffy
Duffy & Young LLC
96 Broad Street
Charleston, SC 29401
bduffy@duffyandyoung.com

David E. Dukes
Nelson Mullins Riley & Scarborough LLP
1320 Main Street, 17th Floor
Columbia, SC 29201
david.dukes@nelsonmullins.com

Co-liaison Counsel for Defendants

                                         SMITH, ANDERSON, BLOUNT, DORSETT,
                                           MITCHELL & JERNIGAN, L.L.P.

                                         By:    /s/Addie K.S. Ries
                                                Kirk G. Warner
                                                  N.C. State Bar No. 16238
                                                Clifton L. Brinson
                                                  N.C. State Bar No. 34331
                                                Addie K.S. Ries
                                                  N.C. State Bar No. 31759
                                                  S.C. State Bar No. 103016
                                                Post Office Box 2611
                                                Raleigh, North Carolina 27602-2611
                                                Telephone:      (919) 821-1220
                                                Facsimile:      (919) 821-6800
                                                kwarner@smithlaw.com
                                                cbrinson@smithlaw.com
                                                aries@smithlaw.com

                                                Attorneys for Dynax Corporation




                                           15
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-6   Page 17 of 17




                            EXHIBIT F
